274 F.2d 822
Alexander S. FISCH, Bankrupt-Appellant,v.Elliot L. KRAUSE, Trustee in Bankruptcy, Appellee.
No. 100, Docket 25713.
United States Court of Appeals Second Circuit.
Argued Dec. 4, 1959.Decided Dec. 21, 1959.

Appeal from the United States District Court for the Eastern District of New York; Joseph C. Zavatt, Judge.
Herman G. Robbins, Brooklyn, N.Y.  (Theodore Blatt, New York City, on the brief), for appellant.
Elliot L. Krause, New York City, appellee pro se.
Before CLARK, WATERMAN and MOORE, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge, Zavatt, 180 F.Supp. 45.